Name: Council Regulation (EEC, Euratom, ECSC) No 1376/77 of 21 June 1977 amending Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service
 Date Published: nan

 28 . 6 . 77 Official Journal of the European Communities No L 157/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION EEC, EURATOM, ECSC No 1376/77 of 21 June 1977 amending Regulation (EEC , Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities following consultation with the institutions concerned , to amend the Staff Regulations of officials of the European Communities, HAS ADOPTED THIS REGULATION : Article 1 The Staff Regulations of officials of the European Communities shall be amended as follows : The second paragraph of Article 1 shall be replaced by the following : 'Save as otherwise provided, the Economic and Social Committee and the Court of Auditors shall , for the purpose of these Staff Regulations, be treated as institutions of the Communities.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall take effect on the date of entry into force of the Treaty of 22 July 1975, amending certain financial provisions of the Treaties establishing the European Communities and of the Treaty establishing a single Council and a single Commission of the European Communities . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the Treaty amending certain finan ­ cial provisions of the Treaties establishing the Euro ­ pean Communities and of the Treaty establishing a single Council and a single Commission of the Euro ­ pean Communities, and in particular Articles 7, 15 and 23 thereof, Having regard to the proposal from the Commission , presented after consulting the Staff Regulations Committee, Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Court of Justice, Whereas, following the establishment of a Court of Auditors, it seems desirable that this Court should be treated as a Community institution for the purposes of the Staff Regulations of officials of the European Communities and that the Staff Regulations laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (2 ) as last amended by Regulation (ECSC, EEC, Euratom) No 3178/76 (3) should be amended accordingly ; Whereas it is for the Council , acting by a qualified majority on a proposal from the Commission and This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1977. For the Council The President D. OWEN (') OJ No C 133 , 6 . 6 . 1977, p. 1 1 . ( 2 ) OJ No L 56, 4 . 3 . 1968 , p. 1 . ( 3 ) OJ No L 359, 30 . 12 . 1976, p. 9 .